DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 10 and 20 recites limitation “the image”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation points to “an image having a first domain” or “a reconstructed image having a second domain” as recited in their respective base claims 1 and 11.


Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-2, 10-12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US2018/0247201).

Regarding claims 1 and 11, Liu teaches a system comprising a computer including a processor and a memory, the memory including instructions such that the processor is programmed to:
receive, at a decoder, a latent representation of an image having a first domain; and
generate a reconstructed image having a second domain, wherein the reconstructed image is generated based on the latent representation.
(Liu, Fig. 1C, [0026-0031] in view of Fig. 1E, [0034-0038]; generator neural network (NN) is a decoder neural network generates a translated image x1~(1=>2) from image x1 in the first domain to the second domain)

Regarding claims 2 and 12, Liu teaches its/their respective base claim(s)
Liu further teaches the system of claim 1, wherein the processor is further programmed to:
receive the image having the first domain; and
generate, at an encoder, the latent representation.
(Liu, Fig. 1C, [0026-0031] in view of Fig. 1E, [0034-0038]; encoder neural network generates receives image x1 in first and outputs latent code z1)

Regarding claims 10 and 20, Liu teaches its/their respective base claim(s)

(Liu, Fig. 1E; x1~(1=>2) from image x1 in the first domain to the second domain is generated by generator NN 135)

Claim(s) 3-8 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US2018/0247201) in view of Jiang et al (US2019/0377979).

Regarding claims 3 and 13, Liu teaches its/their respective base claim(s)
Liu does not expressly disclose but Jiang teaches the system of claim 2, wherein the encoder comprises a sequential encoder.
(Jiang, Fig. 4; “feature extraction model” and “first depth network” together may be considered as an encoder; “first depth network” is a LSTM time recurrent neural network (RNN) which functions as a time sequential encoder; “Long-Short-Term Memory (LSTM) is a time recurrent neural network, is used to process and predict an important event in a time sequence”, [0029])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Jiang into the system or method of Liu in order to enable a wireless implantable device which passively sniff (not actively probe) the interrogation signal from the external to save the implant power. The combination of Liu and Jiang also teaches other enhanced capabilities.

Regarding claims 4 and 14, the combination of Liu and Jiang teaches its/their respective base claim(s)
The combination further teaches the system of claim 3, wherein the sequential encoder comprises a convolutional filter and highway network.
(Jiang, Fig. 4; “feature extraction model” and “first depth network” (an LSTM RNN) together may be considered as an sequential encoder; “the first part of the feature extraction model may be a pre-trained CNN, the CNN includes a plurality of convolution layers and a plurality of full connection layers, the global feature vector may be generated through a last full connection layer of the CNN and the label vector set may be generated through a fourth convolution layer of the CNN, and for example, the first part is a Visual Geometry Group (VGG) network”, [0044])

Regarding claims 5 and 15, the combination of Liu and Jiang teaches its/their respective base claim(s)
The combination further teaches the system of claim 4, wherein the sequential encoder comprises a gated recurrent unit connected to the convolutional filter and highway network.
(Jiang, Fig. 4; “feature extraction model” and “first depth network” (an LSTM RNN) together may be considered as an sequential encoder; “the n depth networks may be an LSTM having an attention mechanism, a Gated Recurrent Unit (GRU), or other RNN”, [0052]; i.e., first depth network may be a GRU)

Regarding claims 6 and 16, Liu teaches its/their respective base claim(s)
The combination of Liu and Jiang further teaches the system of claim 1, wherein the decoder comprises a sequential decoder.
(Jiang, Fig. 4; “second depth network” can be considered as a decoder; “second depth network” is a LSTM time recurrent neural network (RNN) which functions as a time sequential decoder; “Long-Short-Term Memory (LSTM) is a time recurrent neural network, is used to process and predict an important event in a time sequence”, [0029])

Regarding claims 7 and 17, the combination of Liu and Jiang teaches its/their respective base claim(s)
The combination further teaches the system of claim 6, wherein the sequential decoder includes an attention recurrent neural network layer.
(Jiang, Fig. 4; “second depth network” can be considered as a sequential decoder; “the n depth networks may be an LSTM having an attention mechanism, a Gated Recurrent Unit (GRU), or other RNN”, [0052]; “the n depth networks are LSTMs having an attention mechanism”, [0053])

Regarding claims 8 and 18, the combination of Liu and Jiang teaches its/their respective base claim(s)
The combination further teaches the system of claim 7, wherein the sequential decoder includes a decoder recurrent neural network layer connected to the attention recurrent neural network layer.
Jiang, Fig. 4; “second depth network” can be considered as a decoder; “second depth network” is a LSTM time recurrent neural network (RNN) which functions as a time sequential decoder; “Long-Short-Term Memory (LSTM) is a time recurrent neural network, is used to process and predict an important event in a time sequence”, [0029]; “the n depth networks may be an LSTM having an attention mechanism, a Gated Recurrent Unit (GRU), or other RNN”, [0052]; “the n depth networks are LSTMs having an attention mechanism”, [0053])

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US2018/0247201) in view of Jiang et al (US2019/0377979) and further in view of Toderici et al (US10192327).

Regarding claims 9 and 19, the combination of Liu and Jiang teaches its/their respective base claim(s)
The combination does not expressly disclose but Toderici teaches the system of claim 8, wherein the sequential decoder includes a deconvolutional neural network layer connected to the decoder recurrent neural network layer.
(Toderici, Fig. 1, decoder network 106; “…the decoder neural network comprises one or more LSTM neural network layers and one or more deconvolutional LSTM neural network layers”, [claim 12]; c2:50-55, c12:45-50)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Toderici into the modified system or method of Liu and Jiang in order to reconstruct 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				3/9/2022